I am unable to agree with the views expressed in the majority opinion in this case. The case presents only two questions: (1) Did the interveners as taxpayers have the right to question the action of the highway commissioner in purchasing the property involved herein; and (2) if so, was the court justified in holding void the contract for the purchase of said property and in enjoining the state treasurer and state auditor from paying for same?
1. While the right of the intervening taxpayers to become parties to this proceeding in the manner they have seems irregular to me, I am nevertheless willing, for the purpose of reaching the real question involved, to assume that said taxpayers or at least one of them had such right.
2. I am not willing, however, to agree with the views expressed in the majority opinion that the mere ministerial act of the highway commissioner of designating by order the final and definite location of the trunk highway in question in accordance with the provisions of 1 Mason Minn. St. 1927, § 2554, subd. 4(a), has any connection with his power to acquire land either by purchase or condemnation in accordance with the provisions of § 2554, subd. 1, nor is it a limitation thereon. Neither do I believe that the failure of the commissioner to include the particular tract involved in this litigation in the order of designation constituted the real ground upon which this proceeding was instituted, tried, or determined.
An examination of the petition upon which the order to show cause was issued, of the statements of counsel and of the court during the course of the trial, and of the decision of the trial court and the memorandum attached thereto, clearly indicates to me that the real issue in the case had to do with the right of the court to *Page 158 
"clip the wings" of the highway commissioner. Perhaps the powers of the commissioner should be curbed. I am not passing upon that question, but if they should I feel that the operation should be performed by legislative action rather than by judicial mutilation. As bearing upon that question, I quote (a) from the allegations found in the interveners' petition setting forth the grounds upon which the order to show cause was asked; (b) from the statements of counsel and the court made at the trial; and (c) from the findings of fact and memorandum of the trial court.
Paragraph 11 of the petition upon which the order to show cause was issued reads as follows:
"That although the value of said premises, including all structures and improvements thereon, has not at any time mentioned herein been worth in excess of Four Thousand Dollars ($4,000.00), it was provided in and by such stipulation that said petitioner should pay to the said Elsie M. Appleton the sum of Eight Thousand Dollars ($8,000.00) in cash, and that in addition thereto said Elsie M. Appleton was to remain the owner of all buildings and structures on said premises and to remove such buildings and structures on said premises on or before June 1, 1936. That the tract of land hereinbefore described isnot needed by the State of Minnesota in connection with theestablishment and relocation of said highway, but that as amatter of fact the establishment and relocation thereof hasbeen completed, and that there can be no public need ornecessity that would justify the purchase of such tract of landby petitioner." (Italics supplied.)
Prior to the commencement of the trial there was considerable discussion between counsel for the respective parties and the court as to the issues to be tried. As bearing upon his understanding of these issues, Mr. English, counsel for the intervening taxpayers, said:
"What is right of way? It is land needed for actual highway purposes, land which is necessary to constitute a part of the highway when the right of way is established. If they had the right to purchase the Appleton property at any price, regardless of the *Page 159 
amount, then they had the right to purchase the whole block if they saw fit, even though no part of that block was necessary for highway purposes." (Record, pp. 49-50.)
"We claim that the price agreed to be paid is absolutely exorbitant, nor did the Commissioner have the right to buy the property at all." (Record, p. 51.)
"If that was true at the time the appeal was taken, if they never acquired any part of the Appleton premises, then I say that the Court can properly find that they had no right to enter into this stipulation at all. And now we simply ask that the Court receive the evidence either now or when convenient and that the Court then decide whether the Commissioner of Highways is 'monarch of all he surveys.' " (Record, p. 53.)
"It is our idea, if the Court please, answering Mr. Murphy's question, that there are two issues involved here: First, as towhether the commissioner had any right at all to purchase thisproperty under Section 2554 of Mason's Statutes, Laws of 1927;and, secondly, we feel that the question of the value of thisproperty is quite important. And we think both issues should beconsidered here, for this reason. * * * But when the evidenceof value is before the Court that this property was not in factneeded for highway right of way purposes, then the Court mightfind that there was fraud in the purchase of the property, andon that phase the question of value may be very important. And we expect to offer considerable testimony as to the value of the property both before and after the purchase of the property." (Record, pp. 58-59.) (Italics supplied.)
I also quote from statements made by the court during the progress of the trial:
The Court: "I am denying your motion made on the special appearance. I can only say that if the Highway Department had the right to acquire this property in this manner, it seems to me that it is the duty of our state officials or somebody to protect the taxpayers. You may be right on the law, but it is for the Supreme Court to say that, as far as I am concerned. So we will go ahead on the merits of the case. The motions or demurrers are overruled, *Page 160 
and the matter will be taken up on its merits on February 17, 1936, at ten o'clock in the forenoon, and the temporary restraining order stands until that time." (Record, p. 54.)
The Court: "It is a little peculiar that where appraisers have done their work as they did in this case and where appeal was taken by the State as they did here, that any public official should proceed further, go ahead and agree to buy the property which at first was not considered necessary for highway purposes. And I feel that this is a matter which should be heard at this time on its merits and disposed of and then appeal can be taken by either party that may so desire. At any rate, such is the ruling of the court at this time. * * * I personally do not think that the matter of value has anything to do with it. However, counsel on both sides may have different opinions regarding that." (Record, pp. 57-58.)
The Court: "Well, it appears from the evidence before the court up to this time, as I understand it, that the State highway department since this road was first designated did not consider that there would be any compensatory damage to the property of Mrs. Appleton; and her property was not, as I understand it, mentioned in the original proceedings at all. That thereafter, through petition by Mrs. Appleton, which was objected to strenuously by the State, she was entitled under the order of this court to have the property viewed by commissioners appointed by this court, which they did accordingly; that there was an appraisal of damages by the viewers in some amount perhaps mentioned, or rather shown, as $3,000.00; that the State appealed from the award to the District Court of this County, and that the grounds for appeal are before the court; that the appeal was never brought to trial before a jury of the county, and that some time thereafter the State Highway Commissioner took the matter away from the court and from a jury to pass upon that matter of their appeal, and the right to determine the amount of damages by some sort of purchase; and that is the situation we have here now.
"As I have suggested before, 'If that power lies in the hands of any one man in this state' to do what was done in this case, as the evidence shows, irrespective of the amount involved, we have *Page 161 
sold our birthright. And the motion is denied, with exception to the State and to Mr. Murphy. And we will proceed with the testimony." (Record, pp. 193-194.)
Included among the findings of the court was the following:
"That the amount which it is proposed to pay said Elsie M. Appleton for said property under the terms of such stipulation of settlement is in excess of and out of proportion to the actual value of said property, and that such property is notneeded for right of way purposes within the meaning of saidSection 2554 of Mason's Minnesota Statutes, and has never been designated by the Commissioner of Highways as being in or a part of the 'right of way' for said highway; and that, by reason of the facts heretofore found, such proposed payment constitutes an unauthorized and unlawful expenditure of public funds. That the Commissioner of Highways has not the authority under the statutes or otherwise to acquire by purchase any real estate lying outside the actual right of way as designated by him, whether said real estate is adjacent to the highway or distant therefrom." (Italics supplied.)
Attached to the findings was a very able and comprehensive memorandum by the trial court including the following statement:
"By the action of the parties in making the contract in this case, the Commissioner of Highways wanders off the right of way established by him under his previous orders and, without any change or variation thereof, agrees to purchase for the State with State money adjacent property, an act which he, I feel, has no authority to do, especially in view of the fact that prior thereto, through the State's stipulation with the property owner, the proceeding by condemnation had been invoked. By the contract of October 15, 1935, we find the appraisement by duly appointed commissioners disregarded, the chance to have the matter passed upon by a jury of Redwood County, on the State's appeal, obliterated, and the usual and ordinary method of determination of the issues by court and jury circumvented.
"Prior decisions of our courts have disclosed that tremendous powers have been in the past, through constitutional amendment *Page 162 
and legislative act, vested in the Commissioner of Highways of the State. As to those matters we have sold our birthright. But to claim, as is done in this case, that the Commissioner of Highways may, through Section 2554 of the statutes of Minnesota, step off from the duly designated right of way as ordered by himself and invest the State's money in other real estate, even though near the highway, even though it may be for purposes of beautifying the adjacent land, or for purely aesthetic purposes, or even for removal of structures thereon, without invoking the orderly process of condemnation, is more than I feel should be approved, nor can I feel that that is the intention of the statute.
"Under the decisions of our courts heretofore very properly rendered (in view of our statutes), the Highway Commissioner may well have felt himself a runner-up to Alexander Selkirk regarding whom one little verse was read to the court in the argument of counsel:
           " 'I am monarch of all I survey, My right there is none to dispute; From the centre all 'round to the sea, I am lord of the fowl and the brute.'
"And if I am wrong in my understanding of the law, if the Highway Commissioner has the power claimed for him by the Attorney General, then the power that Alexander Selkirk thought he had was as nothing compared with that of our Highway Commissioner.
"Counsel for the State suggest in their last brief that in my memorandum I should suggest something to still certain propaganda about this case. I do not know that there is any, nor do I have any power to do that. But I will say that whatever appears to have been mentioned by the Court as to the power of the Commissioner of Highways has reference to that office itself at any time, to whatever party the incumbent may belong. I do not hesitate to state that I hold the present Highway Commissioner, N.W. Elsberg, and his very able assistant, S. Rex Green, in high esteem."
Trunk highway No. 19 runs east and west through Redwood Falls, this state. It intersects with Minnesota street, which runs *Page 163 
north and south. Prior to the institution of the condemnation proceedings, the property in question belonged to one Elsie Appleton and consisted of an area 115 feet by 70 feet located at the southwest corner of the intersection of trunk highway No. 19 and Minnesota street and abutting both highways. There appears to be some confusion as to whether the Appleton property abuts the right of way of trunk highway No. 19 or lies a few feet therefrom. It is my understanding that it abuts the highway and that the trial court so found.
The Appleton property was not included in the original condemnation proceedings but was brought into the proceedings by order of the court, upon application of the owner, based upon the ground that her property sustained serious damage by reason of the construction of the highways. The commissioners appointed for the purpose of awarding damages viewed the premises and awarded the owner damages in the sum of $3,000 although no part of the fee of the property was taken. The state appealed from the award, and while the appeal was pending an agreement was entered into between the commissioner of highways and the owner of the property wherein and whereby the commissioner contracted to purchase the land outright for the sum of $8,000, the owner to have the right to remove the buildings from the site within a period specified in the purchase agreement, a substantial part of the payment not to be made until the buildings were removed. These proceedings were instituted by three taxpayers of the county to enjoin the commissioner from purchasing the property and to enjoin the state auditor and state treasurer from paying therefor. From the judgment entered pursuant to findings of fact and conclusions of law granting the relief asked for, this appeal was taken.
If the only question involved had to do with the fact that the land about to be purchased was outside the confines of the order of designation filed, there would have been no occasion for making a finding as to the question of value or a finding upon the question of necessity.
The power of the commission to acquire property for the purposes specified in art. 16, § 1, of the constitution of the state, by purchase, *Page 164 
gift, or condemnation, in the manner provided by statute, is conceded. 1 Mason Minn. St. 1927, § 2554, subd. 1. That power was challenged at one time and approved by this court in the case of State by Hilton v. Voll, 155 Minn. 72, 76, 77,192 N.W. 188, 190, wherein Mr. Justice Holt writing for the court said:
"Respondents argue that the court and not the commissioner of highways is the final arbiter as to what land may be taken for a trunk highway, because chapter 323, p. 406, Laws 1921, does not 'expressly provide for such taking and specifically prescribe the procedure connected therewith,' and hence is excepted from the operation of the provision of chapter 41, G. S. 1913, by chapter 353, Laws 1921, amending section 5395, G. S. 1913. But it seems to us the amendment clearly indicates that as to the taking of land for roads the provisions of chapter 323, p. 406, Laws 1921, were deemed adequate and should govern. Not only the acquisition of the right of way for trunk highways, but for all other highways is therein provided for. The only instance in which the court and not the commissioner, is to determine whether a public use and public necessity are involved is when it is sought to drain lands for the improvement or benefit of a trunk highway (section 60, c. 323, p. 450, Laws 1921). The taking by the commissioner of a right of way under said chapter 323 is specifically prescribed and very simple, it is by making an order covering the land selected for the trunk highway involved.
"Respondents cite numerous authorities where, either under authority conferred by statute or by reasonable implication, it has been held that the court was the agency to determine whether the taking was necessary for a public use. These arenot controlling here, for we conclude that the legislaturedelegated the authority to the commissioner of highways as tothe taking of a right of way for trunk highways. No power to a railway company desiring to cross the track of another company to designate the place of crossing by order, or otherwise, was given in the act construed in In re St. Paul  N. P. Ry. Co.37 Minn. 164, 33 N.W. 701.
"It may well be that, if the order of the commissioner of highways in locating the right of way was arbitrary and capricious, it *Page 165 
could be reached by an appropriate remedy in court, such as certiorari. But no question of that sort is here presented." (Italics supplied.)
It must be remembered in this case that there was no finding by the trial court that the commissioner's action was arbitrary or capricious or that there was any fraud involved; in fact the commissioner and his deputy were given certificates of character by the trial court.
This court has always held that whether the public interests require or justify a particular improvement is legislative in character and not judicial. Brazil v. County of Sibley,139 Minn. 458, 166 N.W. 1077; Packard v. County of Otter Tail,174 Minn. 347, 219 N.W. 289; and Village of Lamberton v. C. 
N.W. Ry. Co. 196 Minn. 597, 265 N.W. 801. In the case of Packard v. County of Otter Tail, the court collected the authorities and in the opinion said [174 Minn. 348]:
"The rule of law is well established in this state that the determination by the county board of a question of this character will be disturbed by the courts only when the determination is based upon an erroneous theory of law or when it clearly appears that the decision is arbitrary, oppressive, fraudulent or in unreasonable disregard of the best interests of the territory affected, or such as to work manifest injustice."
"As to the amount of land appropriated in matters of this kind, the Department of Public Works is vested with a broad discretion in determining the amount to be taken. It has a right to, and should, anticipate the future needs of the municipality, and its action in the premises will not be interfered with except in a clear case of abuse of the discretion vested in it. * * * The general rule is, that where the right of eminent domain is granted, the question of the necessity for its exercise and in what cases it may be exercised, within constitutional restrictions, is a legislative and not a judicial question, and its exercise is not a proper subject for judicial interference or control unless to prevent a clear abuse of *Page 166 
such power." Department of Public Works v. McCaughey, 332 Ill. 416,420, 163 N.E. 795, 797.
The above case involved among other things a triangular piece of a little more than an acre at the junction of the proposed road and the old road. It was claimed there was no necessity for the taking. The court held that it was proper to acquire the property for future use.
That leaves for determination the sole question as to whether without judicial interference the commissioner of highways has the right under existing statutes to acquire by purchase land outside of the right of way as previously designated by him in an order fixing the final and definite location of the highway, there being nothing arbitrary, capricious, or fraudulent in his action in procuring additional property either for the purpose of widening a highway or for a sight corner. I think he has, and I cannot read into the statute the construction given it by the majority opinion. I construe 1 Mason Minn. St. 1927, § 2554, subd. 4 (b), to have to do wholly with the location of the highway rather than the acquisition of the property over which it is to be constructed. If the construction given in the majority opinion were strictly adhered to the commissioner of highways would have no power to acquire property outside of the original road limits either for the purpose of widening a trunk highway or for the purpose of acquiring sight corners after it was once designated by final order. Furthermore, the statute, § 2554, subd. 1, expressly gives the commissioner the right to purchase grounds and buildings necessary for the storing and housing of material, machinery, tools, and supplies. Surely it could not be claimed that property purchased for such purposes could or should be included in an order fixing a definite location of a trunk highway, nor do I find anything in the statute requiring the commissioner of highways to make an order of any kind pertaining to the purchase of property for any of the purposes just referred to. It further seems to me that when the legislature vested in the commissioner of highways the great power it has vested in him with reference to the laying out and construction of trunk highways it assumed he would properly and efficiently perform *Page 167 
the duties of his office and, with that in mind, subjected him to removal at the pleasure of the chief executive of the state. Therefore, when the commissioner of highways acquires by purchase a tract of land, his act in so doing carries with it a presumption either that it is to be used for highway purposes and subsequently included in an order to be made by the commissioner of highways or that it is to be used for other highway purposes without the necessity of an order specifying the purposes for which it is to be used. This does not prevent court interference where it is shown that the action of the commissioner of highways was arbitrary, capricious, or unreasonable or where fraud intervenes; but, as hereinbefore pointed out, the court after a full hearing failed to find that any of these elements existed, and without such finding I cannot see how the action of the commissioner can be interfered with by the court. For the reasons stated, it is my opinion that the judgment appealed from should be reversed.
MR. JUSTICE PETERSON, having been attorney general when the case was first argued and submitted, took no part in its consideration or decision.